DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on January 19, 2009. By virtue of this amendment, claim 11 is newly added, thus, claims 1-11 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Mays, II et al (US Patent No: 10,356,873).
Regarding claim 1,  Mays, II et al  obviously disclose or capable of performing, see in figures 2-9 that, an intelligent microcontroller (90) configured for the control of a luminaire having a luminaire driver, said microcontroller(90) comprising: a microcontroller module(16, 30, 40, 50, 60) configured to control driver interfaces to said luminaire driver  and light output of said luminaire, wherein said microcontroller (90) is configured to control input from said microcontroller (90) to said luminaire driver (202) dynamically based on wireless input control received by said microcontroller(90), wherein said microcontroller(90) is configured to switch dynamically between control standards provided in said wireless input control, wherein said controller(90) is configured  to dynamically switch between 
Regarding claim 2,  Mays, II et al  obviously disclose or capable of performing, in figures 2,4-9 ,wherein said microcontroller(90) is configured to dynamically switch between digital and analog light control standards by dynamically configuring detecting through  Dim+ and Dim- pins of said luminaire driver the dimming standards utilized by said driver luminaire driver and dynamically switching between digital and analog light control based on the dimming standards  said microcontroller detects from said luminaire driver. Col.7, lines 17-47-67 to col.10, lines 1-5.
Regarding claim 4, Mays, II et al obviously disclose or capable of performing, in figures 2,4-9, wherein said microcontroller is configured with circuitry configured to detect if a driver connected to said Dim+ and said Dim- pins is controlled by digital or analog light control.
Regarding claim 8, Mays, II et al disclose wherein said microcontroller is configured to receive a wireless signal from other wireless control devices, the Internet or other environmental sensors.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Mays, II et al (US Patent No: 10,356,873) in view of Wilde (Patent No: 10,314,132).
Regarding claim 3, Mays, II et al disclose all the claimed limitation except for mentioning that, wherein said dimming standards comprise 0-10V, pulse width modulation, and DALI/DALI2/D41 industry dimming standards.
Wilde discloses in figure 1, wherein said dimming standards comprise 0-10V, pulse width modulation, and DALI/DALI2/D41 industry dimming standards. Col5, lines 19-67 to col.9, lines 1-26.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Widle into the control device of Mays, II et al to provide different more dimming standards.
s 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Mays, II et al (US Patent No: 10,356,873) in view of Jessen et al (US Pub, No: 2020/0042006).
Regarding claims 5, 7 and 9-10, Mays, II et al do not disclose wherein said microcontroller comprises an integrated photocell, wherein said microcontroller is configured for connection to a photocell, occupancy sensor or other environmental sensor, the microcontroller circuitry comprises a GPS chip and wherein said microcontroller circuitry comprises a cellular communication chip.
Jessen et al disclose a microcontroller comprises an integrated photocell, wherein said microcontroller is configured for connection to a photocell, occupancy sensor or other environmental sensor, the microcontroller circuitry comprises a GPS chip. Paragraph [0066] for photocell sensors, geolocation sensors (e.g., GPS).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Jessen et al into the controller of Mays, II et al to improve highly performing communications and operations.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Mays, II et al (US Patent No: 10,356,873).
Regarding claim 11, Mays, II et al obviously disclose or capable of performing, see in figures 2-9 that, an intelligent microcontroller(90) for controlling a luminaire driver, said intelligent microcontroller comprising: a wireless control input(50,60), wherein said control input(50,60) is configured to receive wirelessly a plurality of different wireless control standards, a control output, wherein said control output is configured for connection to luminaire driver, wherein said microcontroller(90) is configured to provide an output dimming standard to said luminaire driver via said control output, wherein said microcontroller (90) is configured to dynamically recognize a dimming standard utilized by said luminaire driver and to dynamically identify the wireless control standard received at the wireless control input(50,60) and to dynamically switch between said control standards and to output a dimming .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Minh D A/
Primary Examiner
Art Unit 2844